Citation Nr: 0727131	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-24 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas wherein the RO denied service connection for 
diabetes mellitus.

In March 2007, the veteran testified before the undersigned 
acting Veterans Law Judge; a transcript of the hearing is of 
record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Diabetes mellitus was not manifested in service, and 
objective medical evidence does not establish that currently 
diagnosed diabetes mellitus is etiologically related to 
active service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, a pre-rating letter issued by the RO in 
October 2003 provided notice to the appellant regarding what 
information and evidence was needed to substantiate this 
service connection claim, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claim.  

Although the appellant has not explicitly been advised to 
provide any evidence in his possession that pertains to his 
service connection claim, consistent with Pelegrini, the 
claims file reflects that the appellant has submitted and/or 
identified evidence in support of his claim.  Given that 
fact, as well as the RO's instructions to him, the Board 
finds that the appellant has, effectively, been put on notice 
to provide any evidence in his possession that pertains to 
the claim.  Accordingly, on these facts, the RO's omission is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board is without 
authority to consider harmless error).

Regarding the Dingess/Hartman requirements, the Board notes 
that the veteran's status is not at issue, and the RO 
informed the veteran of the current disability and medical 
nexus requirements via the letter identified above.  In a 
March 2006 letter, the RO informed the appellant how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations; however, 
as with the notice addressed above, the timing of this notice 
is not shown to prejudice the veteran.  As the Board's 
decision herein denies the claim for service connection, no 
disability rating or effective date is being assigned; hence, 
there can be no possibility of prejudice to the veteran as 
regards the Dingess/Hartman requirements. 

After the appellant was afforded the opportunity to respond 
to each notice identified above, the claim for service 
connection for diabetes mellitus was readjudicated.  See 
January 2007 supplemental statement of the case (SSOC).  
Hence, the appellant is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006).  See also, Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or SSOC, is sufficient to cure 
a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, private treatment records, VA 
treatment records from VA Medical Centers in Dallas, Texas, 
Bonham, Texas, and Shreveport, Louisiana, and VA treatment 
notes from a VA Outpatient Clinic in Texarkana, Texas.  Also 
of record and considered in connection with the claim are 
various statements submitted by the veteran and his 
representative, on his behalf.  
  
VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claim 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2006). 
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claim.  See 38 C.F.R. § 
3.159(d) (2006).


II.  Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

The veteran is also entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases, including Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), associated with 
exposure to certain herbicide agents.  See 38 C.F.R. §§ 
3.307, 3.309 (2006); 38 U.S.C.A. § 1116 (West 2002 & Supp. 
2006).  The statutory provision specifically covering Agent 
Orange is 38 U.S.C.A. § 1116, which was amended in December 
2001 to provide a presumption of exposure to herbicides for 
all veterans who served in Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975.

The veteran contends that he currently suffers from diabetes 
mellitus as a result of his active military service.  The 
veteran does not contend that he currently suffers from 
diabetes mellitus as a result of in-service exposure to 
herbicides.  Service personnel records do not show that the 
veteran served in the Republic of Vietnam at any time during 
his active service from September 1972 to September 1975.  
Consequently, the veteran's claim is not warranted on a 
presumptive basis.  The Board must now determine whether 
service connection for diabetes mellitus is warranted on a 
direct basis. 

Service medical records do not reveal any findings, 
diagnosis, or treatment of diabetes mellitus during active 
service.  Post-service private and VA treatment records dated 
from 1995 to 2006 show continued treatment for diabetes 
mellitus.

In this case, service medical records do not show that the 
veteran had any findings, diagnosis, or treatment of diabetes 
mellitus during active service.  Objective medical findings 
of diabetes mellitus are first shown many years after 
separation from active service and cannot be presumed to have 
been incurred during service.  As noted above, the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
Shaw v. Principi, 3 Vet. App. 365 (1992).  Significantly, the 
record also includes no competent medical opinion 
establishing a nexus or medical relationship between the 
veteran's current diabetes mellitus disability diagnosed 
post-service and his active service, and neither he nor his 
representative has presented, identified, or alluded to the 
existence of, any such opinion.

In connection with the claim, the Board also has considered 
the assertions the veteran and his representative have 
advanced on appeal in written statements and during the March 
2007 hearing.  However, the veteran cannot establish a 
service connection claim on the basis of his assertions, 
alone.  While the Board does not doubt the sincerity of the 
veteran's belief that his current diabetes mellitus is 
associated with military service, this claim turns on a 
medical matter-the possibility of an etiological 
relationship between the current disability (diabetes 
mellitus) and service.  Questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a 
layperson without the appropriate medical training or 
expertise, the veteran simply is not competent to render a 
probative (i.e., persuasive) opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, his assertions in 
this regard simply do not constitute persuasive evidence in 
support of the claim.  

For the foregoing reasons, the claim for service connection 
for diabetes mellitus must be denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


